Wade, J.
1. The assignments of error as to the sufficiency of the evidence to sustain the conviction of the defendant were not relied upon in the brief or argument of his counsel in this court, and therefore will be treated as abandoned. .
2. The assignment of error based on the sentence imposed by the recorder is without merit. The question is controlled by the decision in Andrews v. Atlanta, ante, 389 (83 S. E. 486). See also Loeb v. Jennings, 133 Ga. 796 (67 S. E. 101, 18 Ann. Cas. 376); Jones v. Atlanta, 14 Ga. App. 540 (82 S. E. 540).
3. Upon the showing made, it was not error for the recorder to overrule n motion for a continuance, interposed in behalf of one on trial for violation of a municipal ordinance, where the motion was made after the .conclusion of the testimony for the city and of the defendant’s statement, in order that a witness or witnesses might be procured to contradict evidence introduced in behalf of the city, of which the defendant had no previous notice, and to establish the defense of alibi.
4. The judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Broyles, J., not presiding.